Citation Nr: 1604679	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to August 1945.  He died in September 2008.  The Appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In February 2014, the Board found that new and material evidence had been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  The reopened claim was remanded by the Board in February 2014, June 2014, October 2014, and March 2015 for additional development and consideration.  

The Appellant testified at a hearing before a Decision Review Officer in October 2012, and at a Board hearing before the undersigned Veterans Law Judge in January 2014.  Transcripts of the hearings are of record.  

As noted in June 2014, October 2014, and March 2015 remands, the issues of an increased rating for the Veteran's service-connected psychiatric disorder for accrued benefits purposes and of entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 have been raised by the records in the Appellant's June 2014 statement.  However, the issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, additional remand is necessary.  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In March 2015, the Board remanded this claim specifically because the examiner opined that it would be merely speculative to say that the Veteran's posttraumatic stress disorder (PTSD) aggravated the Veteran's cancer, and that review of the medical literature and studies offered no supporting material that could allow for this connection to be made beyond speculation.  The March 2015 remand noted that the articles are broader than suggested by the VA examiner, as they indicate a link between PTSD and physical health.  

The August 2015 opinion asserted that mental health issues can cause gastrointestinal (GI) symptoms at times, and impact irritable bowel syndrome, but that there is no known correlation between mental health issues and colon cancer.  Although the examiner listed the titles of the articles submitted by the Appellant, she did not specifically address the articles or their findings about the relationship between PTSD and physical health.  Unfortunately, the claim must be remanded again so that the articles are discussed.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an appropriate clinician who has not opined on this matter before.  The clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's rectal cancer was aggravated (permanently increased in severity beyond the normal progression of the disease) by his service-connected psychiatric disability.  

The examiner must specifically reconcile his or her opinion with the medical treatises and articles submitted by the Appellant in June 2014, which are located in Virtual VA, as to the connection between PTSD and physical ailments, and any effect this connection might have on the Veteran's death.  These treatises and articles are entitled: Trauma, PTSD, and Physical Health; Posttraumatic Stress Disorder and Physical Illness; Early Results Link PTSD, Compromised Immune Systems; The Stress Response and the Hypothalamic-pituitary-adrenal Axis: From Molecule to Melancholia; Study Shows How Inflammation Can Lead to Cancer; and Chronic Inflammation and Cancer.

Any opinion offered must be supported by a complete rationale.  

2.  After completing the above, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



